Exhibit 10.1

 

 

 

Opportunity Bank of Montana

Salary Continuation Agreement

 

This Salary Continuation Agreement (this “Agreement”) is entered into as of this
11th day of October, 2018, by and between Opportunity Bank of Montana (the
“Bank”), a Montana-chartered bank, and Patrick D. Rensmon, an officer of the
Bank (the “Executive”).

 

Whereas, the Executive has contributed substantially to the success of the Bank
and the Bank desires that the Executive continue in its employ,

 

Whereas, to encourage the Executive to remain an employee, the Bank is willing
to provide to the Executive salary continuation benefits payable from the Bank’s
general assets,

 

Whereas, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
currently exists or, to the best knowledge of the Bank, is contemplated insofar
as the Bank is concerned, and

 

Whereas, the parties hereto intend this Agreement to be an unfunded arrangement
maintained primarily to provide supplemental retirement benefits for the
Executive (who is a key employee and member of a select group of management),
and to be considered a top hat plan for purposes of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). The Executive is fully
advised of the Bank’s financial status.

 

Now Therefore, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.

 

Article 1

Definitions

 

1.1     “Accrual Balance” means the liability that should be accrued by the Bank
under generally accepted accounting principles (“GAAP”) for the Bank’s
obligation to the Executive under this Agreement, applying Financial Accounting
Standards Board ASC 710-10-30 (formerly known as Accounting Principles Board
Opinion No. 12, as amended by Statement of Financial Accounting Standards No.
106), and the calculation method and discount rate specified hereinafter. The
Accrual Balance shall be calculated such that when it is credited with interest
each month the Accrual Balance at Normal Retirement Age equals the present value
of the normal retirement benefits. The discount rate means the rate used by the
Plan Administrator for determining the Accrual Balance. In its sole discretion
the Plan Administrator may adjust the discount rate to maintain the rate within
reasonable standards according to GAAP.

 

1.2     “Beneficiary” means each designated person, or the estate of the
deceased Executive, entitled to benefits, if any, upon the death of the
Executive, determined according to Article 4.

 

1

--------------------------------------------------------------------------------

 

 

1.3     “Beneficiary Designation Form” means the form established from time to
time by the Plan Administrator that the Executive completes, signs, and returns
to the Plan Administrator to designate one or more Beneficiaries.

 

1.4     “Change in Control” means a change in control as defined in Internal
Revenue Code section 409A and rules, regulations, and guidance of general
application thereunder issued by the Department of the Treasury, including –

 

(a)      Change in ownership: a change in ownership of Eagle Bancorp Montana
(the “Bancorp’’), a Delaware corporation of which the Bank is a wholly owned
subsidiary, occurs on the date any one person or group accumulates ownership of
Bancorp stock constituting more than 50% of the total fair market value or total
voting power of Bancorp stock, or

 

(b)      Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Bancorp stock
possessing 30% or more of the total voting power of the Bancorp, or (y) a
majority of the Bancorp’s board of directors is replaced during any 12-month
period by directors whose appointment or election is not endorsed in advance by
a majority of the Bancorp’s board of directors, or

 

(c)      Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of the Bancorp’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from the Bancorp assets having a total gross fair market value equal to
or exceeding 40% of the total gross fair market value of all of the Bancorp’s
assets immediately before the acquisition or acquisitions. For this purpose,
gross fair market value means the value of the Bancorp’s assets, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with the assets.

 

1.5     “Code” means the Internal Revenue Code of 1986, as amended, and rules,
regulations, and guidance of general application issued by the Department of the
Treasury under the Internal Revenue Code of 1986, as amended.

 

1.6     “Disability” means, because of a medically determinable physical or
mental impairment that can be expected to result in death or that can be
expected to last for a continuous period of at least 12 months, (x) the
Executive is unable to engage in any substantial gainful activity, or (y) the
Executive is receiving income replacement benefits for a period of at least
three months under an accident and health plan of the employer. Medical
determination of disability may be made either by the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Bank. Upon request of the Plan Administrator, the Executive
must submit proof to the Plan Administrator of the Social Security
Administration’s or provider’s determination.

 

1.7     “Early Termination” means Separation from Service before Normal
Retirement Age for reasons other than death, Disability, or Termination with
Cause. Early Termination excludes a Separation from Service governed by section
2.4.

 

1.8     “Effective Date” means October 1, 2018.

 

1.9     “Intentional” for purposes of this Agreement, no act or failure to act
on the Executive’s part will be considered intentional if it was due primarily
to an error in judgment or negligence. An act or failure to act on the
Executive’s part is intentional if it is not in good faith and if it is without
a reasonable belief that the action or failure to act is in the Bank’s best
interests. Any act or failure to act based upon authority granted by resolutions
duly adopted by the board of directors or based upon the advice of counsel for
the Bank is conclusively presumed to be in good faith and in the Bank’s best
interests.

 

2

--------------------------------------------------------------------------------

 

 

1.10     “Involuntary Termination without Cause” means the Bank has terminated
the Executive’s employment without Cause, and such termination of employment is
a Separation from Service.

 

1.11     “Normal Retirement Age” means age 65.

 

1.12     “Plan Administrator” or “Administrator” means the plan administrator
described in Article 8.

 

1.13     “Plan Year” means a twelve-month period commencing on January 1 and
ending on December 31 of each year, provided that the initial Plan Year will
commence on the Effective Date of the Agreement and end on December 31 of the
year in which the Effective Date occurs.

 

1.14     “Separation from Service” means separation from service as defined in
Internal Revenue Code section 409A and rules, regulations, and guidance of
general application thereunder issued by the Department of the Treasury,
including termination for any reason of the Executive’s service as an executive
and independent contractor to the Bank and any member of a controlled group, as
defined in Code section 414, other than because of a leave of absence approved
by the Bank or the Executive’s death.

 

1.15     “Termination with Cause” and “Cause” shall have the same meaning
specified in any effective severance or employment agreement existing on the
date hereof or hereafter entered into between the Executive and the Bank. If the
Executive is not a party to a severance or employment agreement containing a
definition of termination with cause, Termination with Cause means the Bank
terminates the Executive’s employment because of –

 

(a)       the Executive’s gross negligence or gross neglect of duties or
intentional and material failure to perform stated duties after written notice
thereof. For purposes of this Agreement, no act or failure to act on the part of
the Executive shall be deemed to have been intentional if it was due primarily
to an error in judgment or negligence. An act or failure to act on the
Executive’s part shall be considered intentional if it is not in good faith and
if it is without a reasonable belief that the action or failure to act is in the
best interests of the Bank, or

 

(b)       fraud, disloyalty, dishonesty, or willfull violation of any applicable
law or significant policy of the Bank committed in connection with the
Executive’s employment and resulting in an adverse effect on the Bank. For
purposes of this Agreement, applicable laws include any statute, rule,
regulatory order, statement of policy, or final cease-and-desist order of any
governmental agency or body having regulatory authority over the Bank, or

 

(c)        the occurrence of any event that results in the Executive being
excluded from coverage, or having coverage limited for the Executive as compared
to other executives of the Bank, under the Bank’s blanket bond or other fidelity
or insurance policy covering its directors, officers, or employees, or

 

3

--------------------------------------------------------------------------------

 

 

(d)       the Executive is removed from office or permanently prohibited from
participating in the Bank’s affairs by an order issued under section 8(e)(4) or
section 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or
(g)(1), or

 

(e)       conviction of the Executive for or plea of no contest to a felony or
conviction of or plea of no contest to a misdemeanor involving moral turpitude.

 

1.16     “Voluntary Termination with Good Reason” means a voluntary Separation
from Service by the Executive within 24 months after a Change in Control if the
following conditions (x) and (y) are satisfied: (x) a voluntary Separation from
Service by the Executive will be considered a Voluntary Termination with Good
Reason if any of the following occur without the Executive’s advance written
consent –

 

1)     a material diminution of the Executive’s base salary,

2)     a material diminution of the Executive’s authority, duties, or
responsibilities of the supervisor to whom the Executive is required to report,

3)     a material diminution in the budget over which the Executive retains
authority,

4)     a material change in the geographic location at which the Executive must
perform services for the Bank, or

5)     any other action or inaction that constitutes a material breach by the
Bank of the agreement under which the Executive provides services to the Bank.

 

(y)       the Executive must give notice to the Bank of the existence of one or
more of the conditions described in clause (x) within 90 days after the initial
existence of the condition, and the Bank has 30 days thereafter to remedy the
condition. In addition, the Executive’s voluntary termination because of the
existence of one or more of the conditions described in clause (x) must occur
within 24 months after the earlier of the initial existence of the condition or
the Change in Control.

 

Article 2

Lifetime Benefits

 

2.1       Normal Retirement. Unless Separation from Service or a Change in
Control occurs before Normal Retirement Age, when the Executive attains Normal
Retirement Age the Bank shall pay to the Executive the benefit described in this
section 2.1 instead of any other benefit under this Agreement. If the
Executive’s Separation from Service after Normal Retirement Age is a Termination
with Cause or if this Agreement terminates under Article 5, no further benefits
shall be paid.

 

 

2.1.1

Amount of benefit. The annual benefit under this section 2.1 is $14,000.

 

 

2.1.2

Payment of benefit. Beginning with the month immediately after the month in
which the Executive attains Normal Retirement Age, the Bank shall pay the annual
benefit to the Executive in equal monthly installments on the first day of each
month. The annual benefit is payable for 180 months or for the Executive’s
lifetime, whichever is longer.

 

4

--------------------------------------------------------------------------------

 

 

2.2       Early Termination. If Early Termination occurs on or after the date
the Executive attains age 60 but before Normal Retirement Age, the Bank shall
pay to the Executive the benefit described in this section 2.2 instead of any
other benefit under this Agreement. If Early Termination occurs before the
Executive attains age 60, no benefit shall be payable under this section 2.2,
unless a Change in Control shall have first occurred. However, if a Change in
Control occurs before Separation from Service, the benefit described in this
section 2.2 shall no longer be dependent on the Executive’s age when Early
Termination occurs and the Executive shall be considered 100% vested in the
Accrual Balance after the Change in Control. Neither the Bank nor the Executive
shall be entitled to elect in the 24-month period after a Change in Control
between the benefit under section 2.4 versus the benefit under this section 2.2.
If the Executive’s Separation from Service within 24 months after a Change in
Control is an involuntary termination without Cause or a Voluntary Termination
with Good Reason, no benefit shall be payable under this section 2.2 and the
Executive shall instead be entitled to the benefit under section 2.4 or, if the
Executive first attained Normal Retirement Age, section 2.1. No benefits shall
be payable under this Agreement if the Executive’s Separation from Service is a
Termination with Cause or if this Agreement terminates under Article 5.

 

2.2.1     Amount of benefit. The benefit under this section 2.2 is the fixed
annual amount that fully amortizes the Accrual Balance existing at the end of
the month immediately before the month in which Separation from Service occurs,
amortizing that Accrual Balance (i) over the number of years determined by
subtracting sixty-five (65) from the Executive’s life expectancy as of
Separation from Service and (ii) taking into account interest at the discount
rate or rates established by the Plan Administrator.

 

2.2.2     Payment of benefit. Beginning with the later of (x) the seventh month
after the month in which the Executive’s Separation from Service occurs, or (y)
the month immediately after the month in which the Executive attains Normal
Retirement Age, the Bank will pay the benefit to the Executive in equal monthly
installments on the first day of each month. The benefit is payable for 180
months or for the Executive’s lifetime, whichever is longer.

 

2.3       Disability. For Separation from Service because of Disability before
Normal Retirement Age, the Bank will pay to the Executive the benefit described
in this section 2.3 instead of any other benefit under this Agreement.

 

2.3.1     Amount of benefit.   The benefit under this section 2.3 is the fixed
annual amount that fully amortizes the Accrual Balance existing at the end of
the month immediately before the month in which Separation from Service occurs,
amortizing that Accrual Balance (i) over the number of years determined by
subtracting sixty-five (65) from the Executive’s life expectancy as of
Separation from Service and (ii) taking into account interest at the discount
rate or rates established by the Plan Administrator.

 

2.3.2     Payment of benefit. Beginning with the later of (x) the seventh month
after the month in which the Executive’s Separation from Service occurs, or (y)
the month immediately after the month in which the Executive attains Normal
Retirement Age, the Bank will pay the benefit to the Executive in equal monthly
installments on the first day of each month. The benefit is payable for 180
months or for the Executive’s lifetime, whichever is longer.

 

2.4       Change in Control. If the Executive’s Separation from Service is an
Involuntary Termination without Cause or a Voluntary Termination with Good
Reason, in either case within 24 months after a Change in Control, the Bank will
pay to the Executive the benefit described in this section 2.4 instead of any
other benefit under this Agreement. No benefit is payable under this Agreement
if the Executive’s employment terminates with Cause or if this Agreement
terminates under Article 5. Neither the Bank nor the Executive may elect in the
24-month period after a Change in Control between the benefit under this section
2.4 versus the Early Termination benefit under section 2.2. If the Executive’s
Separation from Service within 24 months after a Change in Control is an
Involuntary Termination without Cause or a Voluntary Termination with Good
Reason, no benefit is payable under section 2.2 or section 2.3 and the Executive
is instead entitled to the benefit under this section 2.4. But if the Executive
has attained Normal Retirement Age prior to Separation from Service within 24
months after a Change in Control occurs, whether Separation from Service is
voluntary or involuntary for any reason other than Termination with Cause, the
Executive is entitled solely to the benefit provided by section 2.1, not this
section 2.4.

 

5

--------------------------------------------------------------------------------

 

 

2.4.1     Amount of benefit. The benefit under this section 2.4 is the Accrual
Balance required to be maintained by the Bank on the date on which the
Executive’s Separation from Service occurs.

 

2.4.2     Payment of benefit. The Bank will pay the benefit under section 2.4 of
this Agreement to the Executive in a single lump sum on the date of the
Executive’s Separation from Service

(or, if the Executive is a specified employee (as defined in the regulations
under Code section 409A) at the time of the Separation from Service, on the date
that is six months after the date of the Executive’s Separation from Service).

 

2.5       Lump-sum Payment of Normal Retirement Benefit, Early Termination
Benefit, or Disability Benefit Being Paid to the Executive when a Change in
Control Occurs. If when a Change in Control occurs the Executive is receiving
the benefit under section 2.1, the Bank will pay remaining benefits to the
Executive in a single lump sum on the day of the Change in Control. If when a
Change in Control occurs the Executive is receiving or is entitled at Normal
Retirement Age to receive the benefit under sections 2.2 or 2.3, the Bank will
pay remaining benefits to the Executive in a single lump sum on the later of (x)
the day of the Change in Control or (y) the first day of the seventh month after
the month in which the Executive’s Separation from Service occurs. The lump-sum
payment due to the Executive as a result of a Change in Control is the Accrual
Balance amount corresponding to the particular benefit when the Change in
Control occurs.

 

2.6       Annual Benefit Statement. Within 120 days after the end of each Plan
Year, the Plan Administrator shall provide or cause to be provided to the
Executive an annual benefit statement showing benefits payable or potentially
payable to the Executive under this Agreement. Each annual benefit statement
shall supersede the previous year’s annual benefit statement. If there is a
contradiction between this Agreement and the annual benefit statement concerning
the amount of a particular benefit payable or potentially payable to the
Executive under sections 2.2, 2.3 or 2.4 hereof, the amount of the benefit
determined under this Agreement shall control.

 

2.7       Savings Clause Relating to Compliance with Code Section 409A. The
Agreement is intended to comply with Code section 409A and official guidance
issued thereunder. Notwithstanding anything to the contrary, this Agreement
shall be interpreted, operated and administered in a manner consistent with this
intention. If any provision of this Agreement would subject the Executive to
additional tax or interest under section 409A, the Bank will reform the
provision. However, the Bank will maintain to the maximum extent practicable the
original intent of the applicable provision without subjecting the Executive to
additional tax or interest, and the Bank is not required to incur any additional
compensation expense as a result of the reformed provision. In the event the
terms of this Agreement, any payments made hereunder, or any action or inaction
by the Bank with respect thereto, shall be deemed not to comply with section
409A, the Bank shall not be liable to the Executive for any income or excise
taxes or any other amounts imposed on or payable by the Executive with respect
to any payments made hereunder or for any actions, decisions or determinations
made by the Bank in good faith.

 

6

--------------------------------------------------------------------------------

 

 

2.8       One Benefit Only. Despite anything to the contrary in this Agreement,
the Executive and Beneficiary are entitled to one benefit only under this
Agreement, which shall be determined by the first event to occur that is dealt
with by this Agreement. Except as provided in section 2.5 or Article 3,
subsequent occurrence of events dealt with by this Agreement shall not entitle
the Executive or Beneficiary to other or additional benefits under this
Agreement.

 

Article 3

Death Benefits

 

3.1       Death During Active Service. Except as provided in section 5.2, if the
Executive dies in active service to the Bank, at the Executive’s death the
Executive’s Beneficiary is entitled to the Normal Retirement benefit specified
in section 2.1. Beginning with the month immediately after the month in which
the Executive’s death occurs, the Bank will pay the annual benefit to the
Beneficiary in equal monthly installments on the first day of each month. The
annual benefit is payable for 180 months.

 

3.2       Death During Benefit Period. (a) If the Executive dies after benefit
payments commence under Article 2 but before receiving payments for 180 months
(treating as payment for six months the single lump-sum payment made seven
months after Separation from Service, in the case of payments that are delayed
for six months because of Code section 409A), the Executive’s Beneficiary is
entitled to remaining benefits at the same time and in the same amount they
would have been paid to the Executive had the Executive survived. The benefit is
payable to the Executive’s Beneficiary under this section 3.2 until the
Executive and the Executive’s Beneficiary have together received a total of 180
monthly payments (treating as six monthly payments the single lump-sum payment
made seven months after Separation from Service, in the case of payments that
are delayed for six months because of Code section 409A).

 

(b)       If the Executive dies after receiving payments for 180 months
(treating as payment for six months the single lump-sum payment made seven
months after Separation from Service, in the case of payments that are delayed
for six months because of Code section 409A), the Executive’s Beneficiary is
entitled to no benefits under this Agreement.

 

Article 4

Beneficiaries

 

4.1       Beneficiary Designations. The Executive shall have the right to
designate at any time a Beneficiary to receive any benefits payable under this
Agreement after the Executive’s death. The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designation under
any other benefit plan of the Bank in which the Executive participates.

 

4.2       Beneficiary Designation: Change. The Executive shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent. The Executive’s
Beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. The Executive shall have the right to
change a Beneficiary by completing, signing, and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Executive’s death.

 

7

--------------------------------------------------------------------------------

 

 

4.3     Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted, and acknowledged in writing by the
Plan Administrator or its designated agent.

 

4.4     No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation or if all designated Beneficiaries predecease the
Executive, the Executive’s spouse shall be the designated Beneficiary. If the
Executive has no surviving spouse, the benefits shall be made to the personal
representative of the Executive’s estate.

 

4.5     Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Bank may pay the benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person. The Bank may require proof of incapacity, minority,
or guardianship as it may deem appropriate before distribution of the benefit.
Distribution shall completely discharge the Bank from all liability for the
benefit.

 

Article 5

General Limitations

 

5.1     Termination with Cause. Despite any contrary provision of this
Agreement, the Bank will not pay any benefit under this Agreement and this
Agreement will terminate if Separation from Service is a Termination with Cause.

 

5.2     Misstatement. The Bank will not pay any benefit under this Agreement if
the Executive makes any material misstatement of fact on any application or
resume provided to the Bank or on any application for benefits provided by the
Bank.

 

5.3     Removal. If the Executive is removed from office or permanently
prohibited from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), all obligations of the Bank under this Agreement terminate
as of the effective date of the order.

 

5.4     Default. Despite any provision of this Agreement to the contrary, if the
Bank is in “default” or “in danger of default,” as those terms are defined in
section 3(x) of the Federal Deposit Insurance Act, 12 U.S.C. 1813(x), all
obligations under this Agreement terminate.

 

5.5     FDIC Open-Bank Assistance. All obligations under this Agreement
terminate, except to the extent determined that continuation of the contract is
necessary for the continued operation of the Bank, when the Federal Deposit
Insurance Corporation enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Federal Deposit Insurance
Act section 13(c). 12 U.S.C. 1823(c). Rights of the parties that have already
vested are not affected, however.

 

8

--------------------------------------------------------------------------------

 

 

Article 6

Claims and Review Procedures

 

6.1     Claims Procedure. The Bank will notify any person or entity that makes a
claim for benefits under this Agreement (the “Claimant”) in writing, within 90
days after receiving Claimant’s written application for benefits, of his or her
eligibility or noneligibility for benefits under the Agreement. If the Plan
Administrator determines that the Claimant is not eligible for benefits or full
benefits, the notice shall set forth (w) the specific reasons for such denial,
(x) a specific reference to the provisions of the Agreement on which the denial
is based, (y) a description of any additional information or material necessary
for the Claimant to perfect his or her claim, and a description of why it is
needed, and (z) an explanation of the Agreement’s claims review procedure and
other appropriate information as to the steps to be taken if the Claimant wishes
to have the claim reviewed. If the Plan Administrator determines that there are
special circumstances requiring additional time to make a decision, the Bank
will notify the Claimant of the special circumstances and the date by which a
decision is expected to be made, and may extend the time for up to an additional
90 days.

 

6.2     Review Procedure. If the Claimant is determined by the Plan
Administrator not to be eligible for benefits, or if the Claimant believes that
he or she is entitled to greater or different benefits, the Claimant will have
the opportunity to have such claim reviewed by the Bank by filing a petition for
review with the Bank within 60 days after receipt of the notice issued by the
Bank. Said petition will state the specific reasons which the Claimant believes
entitle him or her to benefits or to greater or different benefits. Within 60
days after receipt by the Bank of the petition, the Plan Administrator will
afford the Claimant (and counsel, if any) an opportunity to present his or her
position verbally or in writing, and the Claimant (or counsel) will have the
right to review the pertinent documents. The Plan Administrator will notify the
Claimant of the Plan Administrator’s decision in writing within the 60-day
period, stating specifically the basis of its decision, written in a manner to
be understood by the Claimant and the specific provisions of the Agreement on
which the decision is based. If, because of the need for a hearing, the 60-day
period is not sufficient, the decision may be deferred for up to another 60 days
at the election of the Plan Administrator, but notice of this deferral will be
given to the Claimant.

 

Article 7

Miscellaneous

 

7.1     Amendments and Termination. This Agreement may be amended solely by a
written agreement signed by the Bank and by the Executive. This Agreement may be
terminated by the Bank without the Executive’s consent. Unless Article 5
provides that the Executive is not entitled to payment, the Bank will pay the
vested Accrual Balance in a single lump sum to the Executive if the Bank
terminates this Agreement without the Executive’s consent, but only if the
termination and payment are carried out consistent with the terms of the section
409A plan-termination exception to the prohibition against accelerated payment
[Rule 1.409A-3(j)(4)(ix)]. The Accrual Balance is determined as of the section
409A plan-termination date for purposes of Rule 1.409A-3(j)(4)(ix).

 

7.2     Binding Effect. This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, successors, administrators, and
transferees.

 

7.3     No Guarantee of Employment. This Agreement is not an employment policy
or contract. It does not give the Executive the right to remain an employee of
the Bank nor does it interfere with the Bank’s right to discharge the Executive.
It also does not require the Executive to remain an employee or interfere with
the Executive’s right to terminate employment at any time.

 

9

--------------------------------------------------------------------------------

 

 

7.4       Non-Transferability. Benefits under this Agreement may not be sold,
transferred, assigned, pledged, attached, or encumbered.

 

7.5       Successors; Binding Agreement. By an assumption agreement in form and
substance satisfactory to the Executive, the Bank shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the Bank’s business or assets to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
the Bank would be required to perform this Agreement had no succession occurred.

 

7.6       Tax Withholding. The Bank shall withhold any taxes that are required
to be withheld from the benefits provided under this Agreement.

 

7.7       Applicable Law. The Agreement and all rights hereunder shall be
governed by the laws of the State of Montana, except to the extent preempted by
the laws of the United States of America.

 

7.8       Unfunded Arrangement. The Executive and beneficiary are general
unsecured creditors of the Bank for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Bank to pay benefits.
The rights to benefits are not subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life is a general asset of the Bank
to which the Executive and beneficiary have no preferred or secured claim.

 

7.9       Entire Agreement. This Agreement constitutes the entire agreement
between the Bank and the Executive concerning the subject matter. No rights are
granted to the Executive under this Agreement other than those specifically set
forth.

 

7.10     Severability. If any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement not held
invalid, and to the full extent consistent with law each such other provision
shall continue in full force and effect. If any provision of this Agreement is
held invalid in part, such invalidity shall not affect the remainder of such
provision not held invalid, and to the full extent consistent with law the
remainder of such provision, together with all other provisions of this
Agreement, shall continue in full force and effect.

 

7.11     Headings. Headings are included herein solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement.

 

7.12     Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid, to the following addresses or to such other
address as either party may designate by like notice. If to the Bank, notice
shall be given to the board of directors, Opportunity Bank of Montana, 1400
Prospect Avenue, Helena, Montana 59601, or to such other or additional person or
persons as the Bank shall have designated to the Executive in writing. If to the
Executive, notice shall be given to the Executive at the Executive’s address
appearing on the Bank’s records, or to such other or additional person or
persons as the Executive shall have designated to the Bank in writing.

 

10

--------------------------------------------------------------------------------

 

 

Article 8

Administration of Agreement

 

8.1     Plan Administrator Duties. This Agreement shall be administered by a
Plan Administrator consisting of the Board or such committee or person as the
Board shall appoint. The Executive may not be a member of the Plan
Administrator. The Plan Administrator shall have the discretion and authority to
(x) make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of this Agreement and (y) decide or resolve any and all
questions that may arise, including interpretations of this Agreement.

 

8.2      Agents. In the administration of this Agreement, the Plan Administrator
may employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Bank.

 

8.3     Binding Effect of Decisions. The decision or action of the Plan
Administrator about any question arising out of the administration,
interpretation, and application of the Agreement and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Agreement. No Executive or Beneficiary shall be
deemed to have any right, vested or nonvested, regarding the continued use of
any previously adopted assumptions, including but not limited to the discount
rate and calculation method employed in the determination of the Accrual
Balance.

 

8.4     Indemnity of Plan Administrator. The Bank shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses, or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.

 

8.5     Bank Information. To enable the Plan Administrator to perform its
functions, the Bank shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Separation from Service of the Executive, and
such other pertinent information as the Plan Administrator may reasonably
require.

 

In Witness Whereof, the Executive and a duly authorized Bank officer have
executed this Salary Continuation Agreement as of the date first written above.

 

Executive:   Bank:      

Opportunity Bank of Montana

                  /s/ Patrick D. Rensmon    /s/ Peter J. Johnson   Patrick D.
Rensmon    By: Peter J. Johnson               Title: President and Chief
Executive Officer  

 

11

--------------------------------------------------------------------------------

 

 

Beneficiary Designation

Opportunity Bank of Montana

Salary Continuation Agreement

 

 

 

I, Patrick D. Rensmon, designate the following as beneficiary of any death
benefits under this Salary Continuation Agreement:

 

Primary:               Contingent:          

 

Note:      To name a trust as beneficiary, please provide the name of the
trustee(s) and the exact name and date of the trust agreement.

 

I understand that I may change these beneficiary designations by filing a new
written designation with the Bank. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or, if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.

 

 

  Signature:         Patrick D. Rensmon             Date:   , 2018          

            

 

Accepted by the Bank this              day of
                                         , 2018         

 

 

          

  By:                Title:    

   

 

12